—In an action to recover money damages for personal injuries emanating from medical malpractice, defendant appeals from a judgment of the Supreme Court, Kings County (Levine, J.), dated February 2, 1983, which, upon a jury verdict, was in favor of plaintiffs in the principal amount of $1,300,000 for the infant and $2,264.79 for his guardian on her cause of action.
Judgment reversed, on the law and the facts, and matter remitted to the Supreme Court, Kings County, for a new trial limited solely to the issue of damages.
In view of the fact that defendant hospital has admitted liability for the accident which caused a skull fracture to the infant plaintiff, the sole issue presented for the jury’s resolution was the nature and extent of the damages occasioned by said injury.
The award in favor of the infant plaintiff was broken down as follows: $200,000 for physical and/or psychological injury from *372the date of the accident to the date of the judgment; $1,000,000 for future physical and/or psychological injury; and $100,000 for special schooling in the future. Notwithstanding the testimony of plaintiffs’ expert psychologist to the effect that the infant plaintiff suffers from significant emotional disturbance necessitating that he receive both special education and costly psychotherapy in future years, the jury failed to award any special damages for future psychological therapy.
The law in this State regarding excessive damage awards has been succinctly stated as follows: “If a verdict is insufficient or excessive to such an extent as to indicate that it resulted from sympathy, passion, prejudice or corruption, this court may set it aside or order that the judgment be reversed unless the parties stipulate to an increase or decrease. However, ‘[t]o avoid usurping the function of the jury, th[is] power should be used only if the verdict is so disproportionate to the injury as to not be within reasonable bounds’ * * * A jury’s assessment of damages should not be disturbed unless it is so excessive or inadequate that it shocks the conscience of the court * * * Each case must be assessed on its own peculiar facts and circumstances” (Juiditta v Bethlehem Steel Corp., 75 AD2d 126, 138).
We find particularly applicable, in the instant case, the following language from the dissenting opinion of Justice Hopkins in Miner v Long Is. Light. Co. (47 AD2d 842, 847, revd 40 NY2d 372): “Yet, where a verdict by the jury is so large, as in this case, the question of excessiveness is not so much whether the size of the verdict outrages the court’s conscience, but whether the verdict is clearly beyond what ought to be reasonable compensation to the plaintiff in terms of uniformity and community expectations. In short, the court should not allow verdicts which are far above the average in similar cases to stand. I do not disregard the effect of inflationary medical expenses, or the cost of care which would have had to be administered to Miner who was virtually a paraplegic. Nevertheless, the court, as an exercise of public policy, must control verdicts within flexible limits, but limits there must be” (accord Senko v Fonda, 53 AD2d 638, 639; see, also, Rush v Sears, Roebuck & Co., 92 AD2d 1072).
Under the circumstances of this case, it is our conclusion that the verdict rendered, particularly the award of $1,000,000 for future physical and psychological injury, was excessive. Plaintiffs’ expert pediatrician testified on three occasions that he was unable to offer a definitive prognosis with respect to the injured infant. He noted only that in the area of emotional problems there was likely to be “some residue, but the degree of it will depend upon what treatment the child gets and how he handles it and how he responds to it.”
*373The instant case is markedly distinguishable from Rowan v County of Nassau (91 AD2d 608, mot for lv to app den 58 NY2d 609), wherein an award of $800,000 was deemed warranted based upon the proof of serious and permanent injuries to the plaintiff’s brain and to other parts of her body. At bar, a much larger award was rendered irrespective of the equivocal nature of the proof and the failure of plaintiffs to satisfy their burden of proof with respect to the claim of future permanent injuries. As respects the claim of the plaintiff mother, the jury awarded her the full amount of the infant’s hospital bill, notwithstanding the fact that a portion thereof represented treatment rendered prior to the accident. Given the nature of the proof and the circumstances of this case, the amount of the award was excessive.
We note also that the trial court erred in permitting plaintiff’s expert psychologist to testify that, based upon a psychological examination of the infant conducted on the eve of trial, the infant evinced an organic brain syndrome referred to as attention deficit disorder. This testimony was admitted notwithstanding the fact that plaintiffs had earlier served a medical report on defendant wherein said expert specifically stated that he could not support the finding of an organic problem. Moreover, defense counsel asserted at oral argument of this appeal that he had no advance notice that plaintiffs’ psychologist would testify that there was organic brain dysfunction and had not prepared to meet this unexpected testimony by a psychologist who, up to this point, had not found organic brain damage.
As provided in section 672.8 of the Rules of the Second Department (22 NYCRR): “Unless an order to the contrary is made or unless the judge presiding at the trial, in the interests of justice and upon a showing of good cause, shall hold otherwise, the party seeking to recover damages shall be precluded at the trial from offering in evidence any part of the hospital records and all other records * * * not made available pursuant to this Part, and no party shall be permitted to offer any evidence of injuries or conditions not set forth or put in issue in the respective medical reports previously exchanged, nor will the court hear the testimony of any physician whose medical reports have not been served as provided by this Part”.
In our view, good cause has not been shown, in the instant case, for the admittance into evidence of the testimony in question. The explanation proffered as to why the diagnosis of an organic problem had been omitted from said medical report was that the expert now had an opinion with reasonable probability based upon further testing and evaluations. In view of defendant’s surprise and its unpreparedness to cross-examine with *374reference to the expert’s new psychological opinion, the admission of this testimony was an improper exercise of the trial court’s discretion.
Accordingly, the verdict must be set aside and a new trial conducted solely with respect to the issue of damages. Gibbons, J. P., Bracken and Weinstein, JJ., concur.